MATHEWS, Justice.
This is an appeal from a conviction of manslaughter. The principal assignment of error is with reference to the actions, conduct and cross-examination of the appellant by the prosecutor. The appellant relies upon the case of Thomas v. State, Fla., 59 So.2d 517, where the case was reversed because of the actions, conduct and cross-examination of the prosecuting attorney. The facts in the case now under consideration are almost analogous to the facts set forth and shown 'by the record in the case of Thomas' v. State, supra.
The Attorney General, with frankness and candor, has filed a brief in this case in which it is stated:
“The State concedes that the judgment below should be reversed on the authority of Thomas v. State, Fla., 59 So.2d 517.”
This case is unusual in that all parties to the proceeding agree that the case should •be reversed and a new trial granted.
Reversed for a new trial upon the authority of Thomas v. State, Fla., 59 So.2d 517.
ROBERTS, C. J., and' TERRELL and SEBRING, JJ., concur.